Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/28/2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every claim objection, drawing objection, specification objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 01/31/2022.
Drawings
The drawings were received on 04/28/2022.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is redundant to claim 1.  Claim 1 as amended includes the same claimed subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 12-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 6089861) further in view of Alauddin (EP 2 630 932).
In regards to Claim 1, Kelly, in the same field of endeavor teaches, A packaged orthodontic appliance (figure 19), comprising: a base  (Figure 1; 26) having a bonding surface (Figure 1; 36) and a body (Figure 1; 28) extending from the base, wherein the body includes a mesial-distally extending arch wire slot (Figure 1; 34) having a bottom wall and a first tie-wing including a first undercut and a second tie-wing including a second undercut (figure 19 , circled below; Column 6, Lines 55-65) and a packaging base (Figure 19; 24j) including a planar surface (53j) and a first (44j) and second  (42j) and third tie-wing support arms (42j is divided into two tie wing arms by 45i (shown in figure 16); Column 13, lines 1-12), wherein the first, second, and third support arms are independent from one another arms (42j is divided into two tie wing arms by 45i (shown in figure 16) therefore are independent of one another; Column 13, lines 1-12) and extend from the planar surface of the packaging base (Figure 19) at a fixed, acute angle relative to the planar surface (tie wings 44j and 42j are less than 90 degrees from the planar base and are therefore acute), wherein the first tie- wing support arm supports the first tie-wing and the second tie-wing support arm supports the second tie-wing as seen in fig. 19.  

    PNG
    media_image1.png
    215
    431
    media_image1.png
    Greyscale

Kelly does not disclose regarding a door coupled to the body, wherein the door is movable between an open position and a closed position
Alauddin, in the same field of endeavor teaches, a packaged orthodontic appliance (figure 5), comprising: a base  (Figure 5, 322) having a bonding surface (Figure 4, 225) and a body (Figure 5, 302) extending from the base, wherein the body includes a mesial-distally extending arch wire slot (Figure 5, 304) having a bottom wall and a first tie-wing (figure 5, 324a and 324b) including a first undercut and a second tie-wing including a second undercut (figure 5, 326a and 326b) and a door (Figure 5, 352) coupled to the body, wherein the door is movable between an open position and a closed position (Figure 5 shows the door closed and Figure 6 shows the door open). It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Kelly’s orthodontic appliance package by substituting  Alauddin’s bracket with Kelly’s bracket as such substitution of functionally equivalent structures would allow for another type of bracket to be packaged in the same manner. Also, Alauddin’s bracket contributes a moveable door in order to the ability to secure the bracket in place to restrict movement of the bracket in the packaging and the arch wire when installed in a patient (Column 12, Lines 11- 20).	
Regarding Claim 2, Kelly/Alauddin disclosed the invention as substantially claimed. Kelly teaches the orthodontic appliance is retained between the support arms (Figure 19), such that the orthodontic appliance is prevented from moving (Column 12, Lines 11- 20). However, Kelly does not disclose the door is in the open position, and the door of the orthodontic appliance is retained.
	Alauddin discloses the door is in the open position (Figure 6), and the door of the orthodontic appliance is retained (figure 6 via 308). It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Kelly’s orthodontic package with Alauddin’s sliding door that is retained between the support arms, in order to the ability to secure the bracket in place to restrict movement of the bracket (Column 12, Lines 11- 20).
	Regarding Claim 3,  Kelly/Alauddin disclosed the invention as substantially claimed. However, Kelly does not disclose the arch wire can be ligated in the arch wire slot when the door is the open position, and wherein an arch wire can be retained in the arch wire slot when the door is in the closed position.
Alauddin discloses the arch wire (Figure 12, 10) can be ligated in the arch wire slot when the door is the open position (Figure 6; abstract), and wherein an arch wire can be retained in the arch wire slot when the door is in the closed position (figure 7; abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kelly’s orthodontic appliance package by incorporating Alauddin’s bracket with a moveable door to keep the archwire in place when the bracket is closed in order to allow the bracket the ability to move teeth into the desired locations (Paragraph [0003]).
Regarding Claim 4,  Kelly teaches a bonding surface (Figure 1, 36) extending from the base (Figure 1, 26) opposite the body, and includes a layer of orthodontic adhesive on the bonding surface (Paragraph [0003]).
Regarding Claim 5,  Kelly teaches the first (Figure 19, 44j) and second  (Figure 19, 42j) tie-wing support arms support the orthodontic appliance such that the layer of adhesive on the bonding surface of the orthodontic appliance does not contact the packaging base (Figure 19; Column 15, lines 50-65).
Regarding Claim 6, Kelly discloses the packaging base ((Figure 19, 48j) includes a third tie-wing support arm (42j is divided into two tie wing arms by 45i (shown in figure 16); Column 13, lines 1-12), wherein the first tie-wing (Figure 19, 44j) support arm supports the first tie-wing, and the second and third tie-wing support arms support the second tie- wing (Figure 18, 42j divided by 45i).
Regarding Claim 7, Kelly/Alauddin disclosed the invention as substantially claimed. Kelly teaches the orthodontic appliance is retained between the support arms (Figure 19), such that the orthodontic appliance is prevented from moving (Column 12, Lines 11- 20) in the mesial-distal direction (Column 12, Lines 60-67). However, Kelly does not disclose the door is in the open position, and the door of the orthodontic appliance is retained.
	Alauddin discloses the door is in the open position (Figure 6), and the door of the orthodontic appliance is retained (figure 6 via 308). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kelly’s orthodontic package with Alauddin’s sliding door that is retained between the support arms in order to have the ability to secure the bracket in place to restrict movement of the bracket (Column 12, Lines 11- 20).
	Regarding Claims 8 and 17, Kelly discloses a preformed plastic substrate 48j in fig. 19 for a single orthodontic appliance.  In figures 44-46, it teaches as preformed plastic substrate 48v that includes cavities for receiving a plurality of the packaging bases with the orthodontic appliances (see column 20 line 66 – column 21 line 35).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kelly’s orthodontic appliance package (shown in figure 19) by providing a preformed plastic substrate with a plurality of cavities for allocating a plurality of orthodontic appliances since Kelly teaches that it would be obvious to provide a package shipment to practitioner as requested. Also, the cavities are shaped similarly to the shape of the packaging shape.
Regarding Claim 9, Kelly discloses the force to remove the orthodontic appliance from the tie-wing support arms is less than the force to retain the packaging base (Figure 19, 20j) within the cavity (Column 21, Lines 57-65). However, Kelly is silent regarding the door is in the open position.
Alauddin teaches the door is in the open position (Figure 6). It would be obvious to one of ordinary skill in the art before the effective filling date to modify Kelly’s orthodontic appliance with Alauddin’s door in an open position in order to have the ability to insert the archwire into the bracket once it is removed from the packaging base, as taught by Alauddin (Paragraph [0054]).
Regarding Claim 11, Kelly discloses retention ribs 27, to engage with the packaging base 42j in figures 18-19.
In regards to claim 12, Kelly/Alauddin disclosed the invention as substantially claimed. However, Kelly is silent regarding the door is slideably coupled to the body, wherein the door is slideable between an open position and a closed position.
Alauddin discloses the door is slideably coupled to the body (Figure 5, 352 via 308), wherein the door is slideable between an open position and a closed position (Figure 5 and Figure 6). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kelly’s orthodontic appliance package by incorporating Alauddin’s bracket with a moveable door in order to retain the archwire when the bracket is applied in an orthodontic setting (Paragraph [0054]).
In regards to claim 13, Kelly/Alauddin disclosed the invention as substantially claimed. However, Kelly is silent regarding the orthodontic appliance further includes a channel in the body orientated generally perpendicular to the arch wire slot, and wherein the door further includes a strut extending from a lingual surface, wherein the strut is slideably received in the channel.
Alauddin discloses the orthodontic appliance further includes a channel (Figure 7, 338) in the body orientated generally perpendicular to the arch wire slot (Figure 7, 304), and wherein the door further includes a strut (Figure 8, 370) extending from a lingual surface, wherein the strut is slideably received in the channel. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kelly’s orthodontic appliance to incorporate a channel to receive the strut of the door in order to retain the ligating slide with translates during the movement from an open to closed position, as taught by Alauddin (Paragraph [0076]).
Regarding Claim 14, Kelly/Alauddin disclosed the invention as substantially claimed. Kelly teaches the tie-wing support arms include a lift portion (Figure 19, 42j) and a platform portion (figure 19, 42j where it meets the undercut), wherein the platform portions are engaged with the tie-wing undercuts (Column 13, Lines 1-23).
Regarding Claim 16, Kelly discloses in an alternative packaging from figure 19 showing a hole (Figure 16; carriers 24i, 25i creating a hole in the center of the ring from which the tie-wing arms protrude) defined in the base 26, and wherein the first support arm 44i is disposed on a first side of the hole (figure 16) and the second 42i and third 42i support arms are positioned on a second side of the hole that opposes the first side of the hole (Figure 16).
Regarding Claim 18, Kelly discloses the packaging base (Figure 19, 20j)  includes a third tie-wing support arm (42j is divided into two tie wing arms by 45i (shown in figure 16); Column 13, lines 1-12), wherein the first tie-wing (Figure 19, 44j) support arm supports the first tie-wing, and the second and third tie-wing support arms support the second tie- wing (Figure 18, 42j divided by 45i).
Regarding Claim 19, Kelly teaches, A packaged orthodontic appliance (figure 19), comprising: a base  (Figure 1; 26) having a bonding surface (Figure 1; 36) and a body (Figure 1; 28) extending from the base, wherein the body includes a mesial-distally extending arch wire slot (Figure 1, 34) having a bottom wall and a first tie-wing including a first undercut and a second tie-wing including a second undercut (figure 19, circled below; Column 6, Lines 55-65) and a bonding surface (Figure 1, 36) extending from the base opposite the body; and a layer of orthodontic adhesive (Paragraph [0003]) on the bonding surface and a packaging base (Figure 19, 20j) including  a planar surface (53j) and a first (44j) and second  (42j) tie-wing support arms,  and a hole (via 25i; Figure 16) defined in the base between the first and second support arms, wherein the first and second support arms extend from the planar surface of the packaging base (Figure 19) at a fixed, acute angle relative to the planar surface (tie wings 44j and 42j are less than 90 degrees from the planar base and are therefore acute), wherein the first tie- wing support arm supports the first tie-wing, and the second tie-wing support arm supports the second tie-wing and the orthodontic appliance is retained between the support arms (Figure 19) such that the orthodontic appliance is prevented from moving (Column 12, Lines 11- 20) and the first and second tie-wing support arms support the orthodontic appliance such that the layer of adhesive on the bonding surface of the orthodontic appliance does not contact the packaging base (Figure 19; Column 15, lines 50-65).

    PNG
    media_image1.png
    215
    431
    media_image1.png
    Greyscale

Kelly does not disclose a channel in the body orientated generally perpendicular to the arch wire slot; a door slideably coupled to the body, wherein the door is slideable between an open position and a closed position wherein the door further includes a strut extending from a lingual surface, wherein the strut is slideably received in the channel;  and the door is in the open position and an arch wire can be ligated in the arch wire slot when the door is the open position, and wherein an arch wire can be retained in the arch wire slot when the door is in the closed position.
Alauddin discloses a packaged orthodontic appliance (figure 5), comprising: a base  (Figure 5, 322) having a bonding surface (Figure 4, 225) and a body (Figure 5, 302) extending from the base, wherein the body includes a mesial-distally extending arch wire slot (Figure 5, 304) having a bottom wall and a channel (Figure 7, 338) in the body orientated generally perpendicular to the arch wire slot (Figure 7, 304),  and a door (Figure 5, 352) slideably coupled to the body, wherein the door is slideable between an open position and a closed position (Figure 5 shows the door closed and Figure 6 shows the door open) wherein the door further includes a strut (Figure 8, 370) extending from a lingual surface, wherein the strut is slideably received in the channel and a first tie-wing (Figure 5, 324a) and a second tie-wing (Figure 5, 326a) and the door is in the open position (Figure 6) and an arch wire (Figure 12, 10) can be ligated in the arch wire slot when the door is the open position, and wherein an arch wire can be retained in the arch wire slot when the door is in the closed position (figure 7; abstract). It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Kelly’s orthodontic appliance package by substituting  Alauddin’s bracket with Kelly’s bracket as such substitution of functionally equivalent structures would allow for another type of bracket to be packaged in the same manner. Also, Alauddin’s bracket contributes a moveable door in order to the ability to secure the bracket in place to restrict movement of the bracket in the packaging and the arch wire when installed in a patient (Column 12, Lines 11- 20).
Regarding Claim 20, Kelly teaches a packaged orthodontic appliance (figure 19),, comprising: an orthodontic appliance comprising: a base (Figure 1, 26) having a bonding surface (Figure 1, 36), a body (Figure 1, 28) extending from the base, wherein the body includes a mesial-distally extending arch wire slot (Figure 1, 34) having a bottom wall; the tie-wing support arms include a lift portion (figure 19, 42j) and a platform portion (figure 19, 42j where it meets the undercut), wherein the platform portions are engaged with the tie-wing undercuts (Column 6, Lines 55-65) and a bonding surface extending from the base opposite the body (Column 13, Lines 1-23); and a layer of orthodontic adhesive on the bonding surface (Paragraph [0003]); and a packaging base (Figure 19, 48j)  including  a planar surface 53j and a first (Figure 19, 44j) and second  (Figure 19, 42j) tie-wing support arms, and a hole (via 25i; Figure 16) defined in the base between the first and second support arms, wherein the first and second support arms extend from the planar surface of the packaging base (Figure 19) at a fixed, acute angle relative to the planar surface (tie wings 44j and 42j are less than 90 degrees from the planar base and are therefore acute), wherein the first tie- wing support arm supports the first tie-wing (figure 1, 30), and the second tie-wing support arm supports the second tie-wing (figure 1, 32) and the orthodontic appliance is retained between the support arms (figure 19), such that the orthodontic appliance is prevented from moving (Column 12, Lines 11- 20) and the first and second tie-wing support arms support the orthodontic appliance such that the layer of adhesive on the bonding surface of the orthodontic appliance does not contact the packaging base (Figure 19; Column 15, lines 50-65) and a performed substrate (figure 19, 20j) and a plurality of cavities for receiving a plurality of the packaging bases with the orthodontic appliances (see column 20, line 66 – Column 21, Line 35) supported therein, wherein each cavity includes retention ribs 27 to engage with the packaging base (Figures 18-19, 42j) and the force to remove the orthodontic appliance from the tie-wing support arms is less than the force to retain the packaging base within the cavity (Column 21, Lines 57-65).
Kelly is silent regarding a door slideably coupled to the body, wherein the door is slideable between an open position and a closed position; an arch wire can be ligated in the arch wire slot when the door is the open position.
Alauddin discloses packaged orthodontic appliance (figure 5), comprising: a base  (Figure 5, 322) having a bonding surface (Figure 4, 225) and a body (Figure 5, 302) extending from the base, wherein the body includes a mesial-distally extending arch wire slot (Figure 5, 304) having a bottom wall and  a door slideably coupled to the body (Figure 5, 352), wherein the door is slideable between an open position and a closed position (Figure 5 shows the door closed and Figure 6 shows the door open) and a first tie-wing (figure 5, 324a and 324b) including a first undercut and a second tie-wing including a second undercut (figure 5, 326a and 326b) and a bonding surface extending from the base opposite the body and a layer of orthodontic adhesive on the bonding surface (Paragraph [0063]) and a first tie-wing (Figure 5, 324a) an arch wire can be ligated in the arch wire slot when the door is the open position (figure 6; abstract), and wherein an arch wire can be retained in the arch wire slot when the door is in the closed position (figure 7; abstract). ). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kelly’s orthodontic appliance package by substituting  Alauddin’s bracket with Kelly’s bracket as such substitution allows for another bracket to be packaged in the same manner. Also, the moveable door contributes to a bracket that does not rely on ligatures and easier access to the archwire slot (Paragraph [0003]). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Alauddin further in view of Kesling (US 20140299501).
Regarding Claim 10, Kelly/Alauddin disclosed the invention as substantially claimed. Kelly discloses a performed plastic substrate (Figure 18, 48j) to which the packaging base (Figure 19, 20j) is attached the orthodontic appliance may be removed from the tie-wing support arms of the packaging base (Column 21, Lines 57-65). Kelly does not disclose regarding the door is in the open position and a preformed plastic substrate to which the packaging base is attached and without the removal of the packaging base from the preformed plastic substrate.
Alauddin teaches the door is in the open position (Figure 6). 
Kesling discloses the removal of the packaging base from the preformed plastic substrate (Figure 9, depicts the empty pods that brackets have already been removed from and ones with the bracket still within). It would have been obvious to one of ordinary skill in the art before the effective filling date modify Kelly’s orthodontic appliance with Alauddin’s door with Kesling’s package appliance in order to include a plurality of connected cavities with the bases in order to be able to remove the bracket from the package so it can be directly placed on the tooth of the patient (Abstract). Also, the selection of plastic or non-plastic materials would have been obvious.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Alauddin further in view of Carlbolm (US 5728439).
Regarding Claim 15, Kelly/Alauddin disclosed the invention as substantially claimed. Kelly teaches a performed plastic substrate (Figure 18, 48j) to which the packaging base (Figure 19, 20j) is attached. Kelly is silent in regards to the substrate blocks greater than 50% of the transmission of actinic radiation light in the range of about 400 nanometers to about 600 nanometers.
Carlbolm, in an analogous field of endeavor, discloses the substrate blocks greater than 50% of the transmission (abstract) of actinic radiation light (As defined by Oxford reference, actinic radiation is electromagnetic radiation that is capable of initiating a reaction) in the range of about 400 nanometers to about 600 nanometers (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kelly’s orthodontic appliance with Carlbolm’s plastic substrate that blocks the transmission of radiation in order to keep. The claimed range of the radiation overlaps that of  Carlbolm and is sufficient to establish a prima facie case of obviousness. 
Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive. 
In response to applicants arguments that Kelly does not disclose “a packaging base including planar surface and a first a second, and a third tie-wing support arm, wherein the first, second, and third support arms are independent from one another and extend from the planar surface of the packaging base at a fixed, acute angle relative to the planar surface, wherein the first tie-wing support arm supports the first tie-wing, and the second and third tie-wing support arms support the second tie-wing” as claimed in claim 1. Kelly discloses a planar surface 53j wherein the tie-wings extend from. In addition, the tie wings are separate and distinct as they are separated via 42j which is divided into two tie wing arms by 45i (shown in figure 16) further disclosed in Column 13, lines 1-12. The tie-wing support arms are structures in which support the tie-wings of the bracket, which is demonstrated in Figure16 and Figure 19. The applicant has provided no evidence as to why the device of Kelly appears to not be capable of performing the intended use as set forth in Claim 1.
Regarding applicant’s arguments that Kelly does not disclose “a packaging base including a planar surface, first and second tie-wing support arms, and a hole defined in the base between the first and second support arms, wherein the first and second support arms extend from the planar surface of the packaging base adjacent an edge of the hole! at a fixed, acute angle relative to the planar surface wherein the first tie-wing support arm supports the first tie-wing, and the second tie-wing support arm supports the second tie-wing”, Kelly addresses this structural language as the planar surface (53j) is located on the base and the hole (25i) in which the tie-wing support arms protrude is located along the base of the device. The tie-wing support arms are structures in which support the tie-wings of the bracket, which is demonstrated in Figure16 and Figure 19, as well as, the hole is demonstrated in Figure 16 as 25i is a ring in which the tie-wing arms protrude and form a hole inside. The applicant has provided no evidence as to why the device of Kelly appears to not be capable of performing the intended use as set forth in Claims 19 and 20.
In this instant case, Kelly provides a device in which encloses an orthodontic bracket by support tie-wings via distinct tie-wing support arms.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772